                1:20-cv-01450-CMC                 Date Filed 12/17/20         Entry Number 46           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


               Mr. Stephon Bernard Peake,
                        Plaintiff
                           v.                                       )       Civil Action No.        1:20-cv-01450-CMC
                                                                    )
                                                                    )
                United States of America,                           )
                                                                    )

                          Defendant

                                  AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Mr. Stephon Bernard Peake, shall take nothing of the defendant, United States of America and this
action is dismissed with prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Cameron McGowan Currie, Senior United States District Judge, presiding, adopting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: December 17, 2020                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
